Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 3, 2016

                                      No. 04-16-00253-CV

                                  GUADALUPE COUNTY,
                                       Appellant

                                                v.

               WOODLAKE PARTNERS, INC. and Woodlake Partners, L.P.,
                               Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 11-1270-CV
                         The Honorable William Old, Judge Presiding


                                         ORDER
        Appellant Guadalupe County attempts to appeal an order denying summary judgment
based on an assertion of immunity by a political subdivision. An appeal from such an order is
accelerated. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (a)(5) (West Supp. 2015); TEX. R.
APP. P. 28.1; see also City of San Antonio v. Hernandez, 53 S.W.3d 404, 406 (Tex. App.—
San Antonio 2001, pet. denied). The trial court signed the order on March 29, 2016. Because this
is an accelerated appeal, the notice of appeal was due April 18, 2016. See TEX. R. APP. P. 26.1(b)
(providing a notice of appeal in an accelerated appeal must be filed within twenty days after the
order is signed). A motion for extension of time to file the notice of appeal was due on May 3,
2016. See TEX. R. APP. P. 26.3. Although appellant filed a notice of appeal within the fifteen-day
grace period allowed by Rule 26.3, it did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       We therefore ORDER appellant to file, within fifteen days from the date of this order, a
response presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3(c).
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court